BATCHELDER, Circuit Judge.
David Haney appeals the order of the district court granting summary judgment to the defendants, General Motors Corporation and Local 801 International Union of Electronic, Electrical, Salaried Machine and Furniture Workers on Haney’s claims, brought pursuant to Section 301 of the Labor Management Relations Act, against General Motors for breach of the collective bargaining agreement and against Local 801 for unfair representation (“hybrid Section 301/fair representation claim”). The district court held that the claim against Local 801 was time-barred, and because a hybrid Section 301/fair representation claim must fail against the employer if it fails against the union, the court held that *400the claim against General Motors failed as well.
After carefully reviewing the record, the applicable law, the parties’ briefs and counsels’ arguments, we find that the district court correctly concluded that no genuine issues of fact material to the issue of timeliness remain for trial, and that the district court’s opinion carefully and correctly sets out the law governing the issues raised and clearly articulates the reasons underlying its decision to dismiss the complaint. We further find that the issuance of a full written opinion by this court would serve no useful purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM the judgment.